DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
Election/Restrictions
Claims 1-13, 15-17 and 19 are allowable. The restriction requirement among species , as set forth in the Office action mailed on 12/23/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/23/2019 is partially withdrawn.  Claims 16-17 directed to species not elected are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 20-21, directed to species nonelected are withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 20-21 directed to species non-elected without traverse.  Accordingly, claims 20-21 have been cancelled.
Response to Amendment
Claims 1-13, 15-17 and 19 are currently pending. Claims 20-21 are withdrawn from further consideration and have been cancelled. In response to the Office Action mailed 7/23/2020 Applicant amended claims 1 and 15-16 cancelled claims 14 and 18.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/22/2021, with respect to claims 1 have been fully considered and are persuasive.  Claim 1 was amended to include limitations that would overcome the prior art of record. 
Allowable Subject Matter
Claims 1-13, 15-17 and 19 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a voltage source electrically connected to the first transparent layer; and two or more electrical connectors (i) in electrical connection with the first transparent layer at two or more locations, and (ii) in electrical connection with the voltage 
Claim 2-13, 15-17 and 19 are also allowable due to dependency to claim 1.
US 20080266642 A1 to Burrell et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Burrell discloses various limitations of base claim 1: an electrically tunable optical cell comprising: a first transparent substrate (Fig. 1a substrate 12); a second transparent substrate (Fig. 1a substrate 14) opposing and spaced apart from the first transparent substrate, wherein the first transparent substrate and the second transparent substrate define an internal cell volume therebetween; an ionic liquid in the internal cell volume (Fig. 1a solution 30); a first transparent layer on a surface of the first transparent substrate facing the internal cell volume (Fig. 1a ), wherein: the first transparent layer is electrically conductive (Fig. 1a conductive layer 16, para 158), and the first transparent layer is adapted to receive a voltage differential across the first transparent layer and capable of inducing an electrical current through the first transparent layer (para 60); and optionally a second transparent layer on a surface of the second transparent substrate facing the internal cell volume, wherein the second transparent layer is electrically conductive (See Fig. 1a). 
However, Burrell does not disclose that “a voltage source electrically connected to the first transparent layer; and two or more electrical connectors (i) in electrical connection with the first transparent layer at two or more locations, and (ii) in electrical connection with the voltage source; wherein the voltage source is adapted to (i) apply a voltage differential across the first transparent layer, and (ii) induce an electrical current through the first transparent layer via the 
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871